DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 9/27/2021.
Claims 25-44 are pending.
Claims 35-41 are rejected under 35 U.S.C. 101.
Claims 25, 35, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransil et al. (US Patent 7,801,912) of record.
Claims 26, 30-34, 36, 39-41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) of record, in view of Vermeulen et al. (US Patent 7,716,180) of record.
Claims 27-29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) of record, in view of Gross et al. (US Patent Pub 2009/0144388) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at para. 0162 states the methods of the claimed 

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 35, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransil et al. (US Patent 7,801,912) (Ransil) of record.
In regards to claim 25, Ransil discloses a method, comprising:
a.	performing, by one or more computing systems of a network-accessible service provider (Ransil at Fig. 4; col. 29, lines 15-55):
i.	receiving configuration input from a client for a distributed computing system (Ransil at col. 65, lines 32-58)1;
	ii.	providing the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)2, including:
(1)	provisioning one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)3;
(2)	provisioning a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)4;
(3)	provisioning a DCFS directory for the distributed computing system via a database service that implements a second client facing interface (Ransil at Fig. 2; col. 9, lines 46-59)5; and
(4)	providing, the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 29, lines 45-51.6
In regards to claim 35, Ransil discloses a system, comprising:
a.	one or more computing systems comprising one or more processors and memory that implement a network-accessible service (Ransil at Fig. 4; col. 29, lines 15-55) configured to:
i.	receive configuration input from a client from a distributed computing system (Ransil at col. 65, lines 32-58)7;
	ii.	provide the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)8, including to:
(1)	provision one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)9;
(2)	provision a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)10;
(3)	provision a DCFS directory for the distributed computing system via a database service that implements a second client-facing interface (Ransil at Fig. 2; col. 9, lines 46-59)11; and
(4)	provide, to the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 29, lines 45-51.12
In regards to claim 42, Ransil discloses one or more non-transitory computer-readable media having stored program instructions (Ransil at col. 72, lines 43-47) than when executed on or across one or more processors of one or more computing system of a network-accessible service (Ransil at Fig. 4; col. 29, lines 15-55) cause the network-accessible service to:
a.	receive configuration input from a client for a distributed computing system (Ransil at col. 65, lines 32-58)13;
b.	provide the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)14, including to:
i.	provision one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)15;
	ii.	provision a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)16;
iii.	provision a DCFS directory for the distributed computing system via a database service that implements a second client facing interface (Ransil at Fig. 2; col. 9, lines 46-59)17; and
iv.	provide, to the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 10, lines 1-2; col. 29, lines 45-51.18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 30-34, 36, 39-41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) (Ransil) of record, in view of Vermeulen et al. (US Patent 7,716,180) (Vermeulen) of record.
In regards to claim 26, Ransil discloses the method of claim 25, wherein:
a.	the object storage service is not guaranteed to return a latest version of the data objects updated via the first client-facing interface.  Ransil at col. 25, lines 17-29; col. 40, lines 37-39.19
Ransil does not expressly disclose the database the database service is guaranteed to return a latest version of the metadata of the data objects updated via the second client-facing interface.  Ransil does disclose the service attempts to provide as close to up to date information as possible.  Ransil at col. 245, lines 38-44.
Vermeulen discloses a keymap (i.e., DCFS directory) in a distributed storage system that is used to determine the location of data objects in response to client requests.  The keymap is updated atomically in a strictly synchronous fashion, which guarantees that changes made to the data objects are immediately reflected across the system, which guarantees the latest version of the metadata is returned.  Vermuelen at col. 6, lines 40-44; col. 13, lines 34-39; col. 35, lines 27-33; col. 40, lines 6-9.
Ransil and Vermeulen are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the feature of the database service is guaranteed to return a latest version of the metadata of the data objects updated via the second client facing interface, as disclosed by Vermeulen.
The motivation for doing so would have been because Ransil already discloses the attempt to provide as close to up to date information as possible, as discussed above.  Modifying Ransil to ensure the searchable index is updated in strictly synchronous fashion would guarantee that the information is always up to date.

In regards to claim 30, Ransil discloses the method of claim 25, but does not expressly disclose further comprising performing, by an agent implemented in the distributed computing system:
a.	checking for inconsistencies between the DCFS and the DCFS directory; and
b.	responsive to discovery of an inconsistency between the DCFS and DCFS directory, resolving the inconsistency.
Ransil does disclose a periodic garbage collection mechanism (i.e., agent) that deletes metadata that has been marked to be deleted, thereby making the searchable index consistent with the data store.  
Vermeulen discloses determining when the keymap has not been properly updated and executing reconciliation procedures to correct the issue.  This determination is performed periodically.  Vermeulen at col. 22, lines 5-31, 65-67; col. 23, lines 1-10; col. 42, lines 19-40.
At the time before the effective filing date of the instant application, it would have been obvious one of ordinary skill in the art to modify Ransil by adding the features of checking for inconsistencies between the DCFS and the DCFS directory and responsive to discovery of an inconsistency between the DCFS and DCFS directory, resolving the inconsistency, as disclosed by Ransil.
The motivation for doing so would have been to ensure that the data and its index are consistent, which both Ransil and Vermeulen desire.  

In regards to claim 31, Ransil in view of Vermeulen discloses the method of claim 30, wherein resolving the inconsistency comprises correcting one or more entries in the metadata stored in the DCFS directory.  Vermeulen at col. 42, lines 19-40.
In regards to claim 32, Ransil in view of Vermeulen discloses the method of claim 30, wherein the checking is performed periodically as a background process.  Vermeulen at col. 23, lines 1-5.20
In regards to claim 33, Ransil in view of Vermeulen discloses the method of claim 30, wherein the checking is performed in response to a command of the client.  Ransil at col. 65, lines 51-58.21
In regards to claim 34, Ransil in view of Vermeulen discloses the method of claim 30, further comprising provisioning a resource instance for the distributed computing system to implement the agent.  Vermeulen at col. 59, lines 31-35.
Claims 36 and 39-41 are essentially the same as claims 26 and 30-32, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 43 and 44 are essentially the same as claims 30 and 32, respectively, in the form of a computer readable media.  Therefore, they are rejected for the same reasons.

Claims 27-29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) (Ransil) of record, in view of Gross et al. (US Patent Pub 2009/0144388) (Gross) of record.
In regards to claim 27, Ransil discloses the method of claim 25, but does not expressly disclose further comprising:  checking, by one of the one or more compute nodes, a cache for a data object before accessing the DCFS to retrieve the data object.  Ransil does disclose having a query cache that is consulted prior to searching the index for locator information (i.e., metadata) but does not expressly disclose it is also consulted to retrieve a data object.  Ransil at col. 32, lines 20-24.
Gross discloses a distributed storage system with a centralized metadata server.  Gross further discloses data objects are stored on a cache and checking the cache before querying the central metadata server to retrieve data objects from clustered storage.  Gross at paras. 0031, 0039-41.
Ransil and Gross are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the feature of checking, by one of the one or more compute nodes, a cache for a data object before accessing the DCFS to retrieve the data object, as disclosed by Gross.
The motivation for doing so would have been to increase efficiency in retrieving data objects.  Gross at para. 0041.

In regards to claim 28, Ransil in view of Gross discloses the method of claim 27, wherein the cache is implemented as a local cache of the one compute node.  Gross at para. 0025.
In regards to claim 29, Ransil in view of Gross discloses the method of claim 27, further comprising:  checking, by the one compute node, the cache for metadata of the data object before accessing the DCFS directory for the metadata of the data object.  Ransil at col. 32, lines 20-24.

Claims 37 and 38 are essentially the same as claims 27 and 29, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Amendment
Objection to claims 25-27, 35, 36, and 42 for Minor Informalities
Applicant’s amendment to claims 25-27, 35, 36, and 42 to address the minor informalities is acknowledged.  Consequently, the objection to claims 25-27, 35, 36, and 42 is withdrawn.

Rejection of Claims 35-41 under 35 U.S.C 101
Applicant’s amendment to claims 35-41 is acknowledged.  However, as explained in the rejection set forth above and in the prior rejection, the system interpreted in light of the specification, allows the system to be interpreted as a virtual machine/system, which are software per se.  Applicant’s amendments to add “one or more processors and memory” do not eliminate interpretation of these components as virtual processors and a virtual memory, which are software per se.  Therefore, the system of claims 35-41 can still be interpreted as a system with software components.
Consequently, the rejection to claims 35-41 under 35 U.S.C. 101 is maintained.

Response to Arguments
Rejection of claims 25, 36, and 42 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 25, 35, and 42under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.  
In regards to claim 25 (and similarly claims 35 and 42), Applicant alleges Ransil fails to disclose “wherein the one or more compute nodes accesses the DCFS using file system operations”.  Remarks at 7-9.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, features and descriptions from the specification are not read into the claim.  MPEP 2111.
Here, Applicant seems to be referring to specific file system operations as described in the specification at paras. 0098-110.  However, these specific operations are not recited in the specification and the claim is not limited to any particular operations in any way.  File system operations, broadly interpreted in light of the specification, are operations that allow a data service to access the data objects on the data store.  
Ransil discloses the searchable data service accesses the data store (i.e., DCFS) using locators to retrieve entities stored on the data store.  Ransil at col. 29, lines 45-61.  This is interpreted as performing “file system operations,” such as a read or open operation.  
Applicant does not present additional arguments with regards to the remaining limitations.  For at least these reasons, Examiner asserts Ransil discloses the limitations of claim 25 and similarly claims 35 and 42.  Consequently, the rejection to claims 25, 36, and 42 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 26-35, 37-41, 43, and 44 under 35 U.S.C. 103
Applicant does not present any arguments in regards to the rejections to claims 26-35, 37-41, 43, and 44 under 35 U.S.C. 103.  Consequently, the rejection to claims 26-35, 37-41, 43, and 44 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Weil et al. (“CEPH: A scalable, high performance distributed file system”, 2006) discloses a HPDFS, which has a data service with metadata, a distributed data store, and namespace operations (i.e., file system operations).
Saito et al. (US Patent 7,739,240) discloses a system and method for system wide replication.
Serlet et al. (US Patent Pub 2010/0191785) discloses a system and method for seamless access of remotely stored files.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9am-530pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Admin console permits an administrator to configure how the searchable data service is provided.
        2 The system is configured by the admin through the console for performing the functions of the system.
        3 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        4 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        5 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        6 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).
        7 Admin console permits an administrator to configure how the searchable data service is provided.
        8 The system is configured by the admin through the console for performing the functions of the system.
        9 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        10 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        11 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        12 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).
        13 Admin console permits an administrator to configure how the searchable data service is provided.
        14 The system is configured by the admin through the console for performing the functions of the system.
        15 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        16 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        17 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        18 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).
        19 Replicas across the storage nodes exhibit eventual consistency.
        20 The scan is performed periodically.
        21 The admin console allows an administrator the ability to detect and correct issues with the system.  As modified by Vermeulen, an administrator would be able to check for inconsistencies and resolve them.